Name: COMMISSION REGULATION (EC) No 3207/93 of 23 November 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (1994)
 Type: Regulation
 Subject Matter: economic geography;  tariff policy;  trade;  agricultural activity
 Date Published: nan

 24. 11 . 93 No L 289/ 11Official Journal of the European Communities COMMISSION REGULATION (EC) No 3207/93 of 23 November 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (1994) access to the abovementioned quotas and that the rates laid down for those quotas should apply consistently to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quotas may be carried out by any of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States ('), extended by Regulation (EEC) No 444/92 (2), and in particular Article 27 thereof, Whereas Articles 16 of Regulation (EEC) No 715/90 provide for the opening by the Community of quotas for imports of the following :  1 000 tonnes of fresh apples falling within CN code 0808 10, for the period 1 January to 31 December, and  1 000 tonnes of fresh pears falling within CN codes 0808 20 10 to 0808 20 39, for the period 1 January to 31 December, originating in the countries in question ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted HAS ADOPTED THIS REGULATION : Article 1 The customs duties applicable to imports into the Community of the following products originating in the African, Caribbean and Pacific States shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : Order No CN code Description Amount of quota (tonnes) Quota duty (%) 09.1610 0808 10 10 Fresh apples, from 1 January to 31 4,5 December 1994 min 0,2 ECU/100 kg/net 0808 10 31 7 min 1,2 ECU/100 kg/net 0808 10 33 7 min 1,2 ECU/100 kg/net 0808 10 39 7 min 1,2 ECU/100 kg/net 0808 10 51 4  º 1 000 min 1,1 ECU/100 kg/net 0808 10 53 4 min 1,1 ECU/100 kg/net 0808 10 59 4 min 1,1 ECU/100 kg/net 0808 10 81 3 min 0,7 ECU/100 kg/net 0808 10 13 3 min 0,7 ECU/ 100 kg/net 0808 10 89 3 min 0,7 ECU/100 kg/net (') OJ No L 84, 30. 3 . 1990, p . 85. 0 OJ No L 52, 27. 2. 1992, p . 7. 24. 11 . 93No L 289/ 12 Official Journal of the European Communities Order No CN code Description Amount of quota (tonnes) Quota duty (%) 09.1612 0808 20 10 Fresh pears, from 1 January to 31 December 4,5 1994 min 0,2 ECU/100 kg/net 0808 20 31 5 min 0,7 ECU/100 kg/net 0808 20 33 1 000 2,5 min 1 ECU/100 kg/net 0808 20 35 5 min 0,7 ECU/100 kg/net 0808 20 39 6,5 min 1 ECU/ 100 kg/net Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer preserves an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to requirements from the quota. Requests for drawings, indicating the data on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota as soon as possible. If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission